DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 05/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suomela (US Pub 2014/0117921).
 	Regarding claim 12, Suomela teaches a power management method of an electronic device (fig. 8E, element 10; mobile device), comprising: 
 	obtaining a first remaining battery time of a first battery (¶ 0163, 0165; the retrieved battery characteristic data for the headset’s or other device’s 20 [such as element 800A on fig. 8B] rechargeable battery…The mobile device 10 can display the computed maximum operational time for a phone call for both the mobile device 10 and the headset or other device 20, as shown at 29 on the touch screen display 11 of the mobile device 10) included in a first external electronic device connected (¶ 0168; wirelessly connected via NFC antenna) through at least one interface (fig. 2A-2D, elements 18, 19; NFC antennas);  

    PNG
    media_image1.png
    268
    339
    media_image1.png
    Greyscale

 	15obtaining a second remaining battery time (see fig. 8D; for example, 8 min) of a second battery (fig. 8D, element 20; a headset) included in a second external electronic device connected (¶ 0168; wirelessly connected via NFC antenna) through the at least one interface [¶ 0163, 0165; fig. 2A-2D, elements 18, 19; NFC antennas]; and 
at least one of the first battery and the second battery such that the first remaining battery time of the first battery and the second remaining battery time of the second battery are substantially equal to each other (¶ 0314; the rechargeable battery in the mobile device 10 simultaneously wirelessly charges a mobile phone 800A using a profile of power consumption for the mobile phone and the headset 20…the phone 800A is still able to retain sufficient battery capacity for three hours of phone calls and have an equalized operational time for the headset 20).

    PNG
    media_image2.png
    786
    1040
    media_image2.png
    Greyscale

 	Regarding claim 13, Suomela discloses wherein the obtaining of the first remaining battery time of the first battery (for example, when the max time of the phone #2 [800A] is 8 minutes; see fig. 8B, element 29) includes obtaining a first remaining battery 46WO 2018/117592PCT/KR2017/015016capacity of the first battery (the battery capacity is about 10%; see fig. 8B, ¶ 0163, 0192; the mobile device 10 can display the computed maximum operational time for a phone call for both the mobile device 10 and the headset or other device 20, as shown at 29 on the touch screen display 11; based on stored battery charge/charge consumption rate), and 
 	wherein the obtaining of the second remaining battery time of the second battery (see fig. 8D, element 29; the max time of the headset is 8 min) includes obtaining a second remaining battery capacity of the second battery (see fig. 8D, element 27; the battery capacity of the headset is 10%) and 5calculating the second remaining battery time of the second battery based on the second remaining battery capacity of the second battery (¶ 0163, 0192).
 	Regarding claim 14, Suomela discloses wherein the managing of the power of the at least one of the first battery and the second battery includes supplying 10power of the second battery to the first battery when the first remaining battery time of the first battery is smaller than the second remaining battery time of the first battery (¶ 0163; both of the devices have rechargeable batteries and whichever device has a lower operational time will have its battery charged by the other device.  Therefore, the phone 800A can retain sufficient battery capacity for three hours of phone calls and have an equalized operational time for the headset 20 in ¶ 0314).

Allowable Subject Matter
 	Claims 1-11 are allowed.
15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        03/17/2021